731 N.W.2d 84 (2007)
Rebecca Jane LIPTOW, as Personal Representative of the Estate of Jelinda Joanne Burnette-Liptow, Deceased, Plaintiff-Appellant, and
Michigan Department of Community Health, Intervening Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 132618. COA No. 260562.
Supreme Court of Michigan.
May 18, 2007.
On order of the Court, the application for leave to appeal the October 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
This Court should grant leave to appeal to consider whether MCL 600.5821(4) exempts a state governmental body from the one-year-back rule of MCL 500.3145(1). *85 This is a jurisprudentially significant issue of first impression.